11Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rendich (US 2,621,807) in view of Toyozumi et al. (US 2017/0106606) and Willey (US 7,966,949).
Regarding claim 1, Rendich discloses a package comprising: a mounting board (at 1 in Fig. 1) including a plurality of fitting holes (at 1); a plurality of plate-shaped materials (5) loaded on the mounting board; and a plurality of holding members (at 7) having one end portion (bottom end) detachably attached to the fitting holes and holding the c plate-shaped materials, wherein, at contact surfaces between the materials and the holding members, the contact surfaces of the holding members 
Regarding the specifics of the plate-shaped materials, Toyozumi teaches it is well known in the art to form plate-shaped materials from carbon fibers and a thermoplastic resin for the purpose of having a reduced weight while having high strength and rigidity ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate-shaped materials of Rendich to be formed from carbon fibers and a thermoplastic resin as taught by Toyozumi in order to have a reduced weight while having high strength and rigidity.
Regarding the covering board, Willey teaches a device (See Figs. 21 and 33) comprising a mounting board (12 at the bottom of Fig. 21) including a plurality of fitting holes (as shown at 13 in Fig. 3); a plurality of holding members (20/220) having a bottom end portion detachably attached to the fitting holes; objects (at 34/32 shown in Fig. 2) being held between the holding members; and a covering board (12 at the top of Fig. 21, and also shown in the center of Fig. 33) disposed above the objects, wherein the covering board has a plurality of insertion holes (at 13) corresponding to the fitting holes in the mounting board, wherein the top ends of the holding members are detachably inserted into the insertion holes, for the purpose of supporting multiple layers of objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the package of Rendich-Toyozumi with a covering board as taught by Willey in order to allow for stacking of multiple plate-shaped composite materials.
Regarding claim 2, Rendich discloses the contact surface of the holding members are curved surfaces, and the contact surfaces of the composite materials are flat surfaces.
Regarding claim 3, Rendich discloses the claimed invention except for the express disclosure of the specific curvature radii of the curved surfaces. However, to modify the curvature radii of the curved 
Regarding claim 4, Rendich discloses the number of the holding members is smaller than the number of the fitting holes.
Regarding claim 5, Toyozumi teaches the carbon fibers are discontinuous fibers having a weight average fiber length of 1 mm to 100 mm, an orientation state of the carbon fibers is a two-dimensional random arrangement in which the carbon fibers are arranged randomly in an in-plane direction, the composite materials have end surfaces including cross sections of the carbon fibers observed thereon, and  surface roughness of the end surfaces of each composite material in contact with the holding members is 5 m or more and 50 m or less.
Regarding claim 6, Toyozumi teaches reducing the amount of carbon fiber fluff from the composite material by reducing the surface roughness of the end surface, but does not expressly disclose the specific a carbon fiber fluff amount. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the amount of carbon fiber fluff to be a minimal value such as less than 0.5g/m2 in order to have a low surface roughness.
Regarding claim 8, Willey teaches the covering board and the mounting board have the same shape.
Regarding claim 10, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, 
Regarding claim 11, Rendich discloses a method of manufacturing a package, comprising: loading a plurality of plate-shaped materials on a mounting board (1) including a plurality of fitting holes (2); and detachably attaching one end portions (bottom end) of a plurality of holding members (7) to the fitting holes to hold the plate-shaped materials; wherein, at contact surfaces between the plate-shaped materials and the holding members, one of the contact surfaces of either the plate-shaped materials or the holding members is curved, and the other contact surface is flat or curved. Rendich discloses the claimed invention except for the covering board and the composite materials including carbon fibers and a thermoplastic resin.
Regarding the specifics of the plate-shaped materials, Toyozumi teaches it is well known in the art to form plate-shaped materials from carbon fibers and a thermoplastic resin for the purpose of having a reduced weight while having high strength and rigidity ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate-shaped materials of Rendich to be formed from carbon fibers and a thermoplastic resin as taught by Toyozumi in order to have a reduced weight while having high strength and rigidity.
Regarding the covering board, Willey teaches a device (See Figs. 21 and 33) comprising a mounting board (12 at the bottom of Fig. 21) including a plurality of fitting holes (as shown at 13 in Fig. 3); a plurality of holding members (20/220) having a bottom end portion detachably attached to the fitting holes; objects (at 34/32 shown in Fig. 2) being held between the holding members; and a covering board (12 at the top of Fig. 21, and also shown in the center of Fig. 33) disposed above the objects, wherein the covering board has a plurality of insertion holes (at 13) corresponding to the fitting holes in the mounting board, wherein the top ends of the holding members are detachably inserted into the insertion holes, for the purpose of supporting multiple layers of objects. Therefore, it would have been .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rendich (US 2,621,807) in view of Toyozumi et al. (US 2017/0106606) and Willey (US 7,966,949) as applied to claim 1 above, and further in view of JP 2008174295 [hereinafter “JP ‘295”].
Regarding claim 9, Rendich-Toyozumi-Willey discloses the claimed invention except for the frame-shaped side wall and cushioning. However, JP ‘295 teaches a package (at 1 See Figs. 1 and 7) comprising a mounting board (at 8) for holding an article (70), a covering board (at 42); a frame-shaped sidewall (at 14/16) in which the mounting board and the covering board are fitted; and a cushioning (41) provided in at least a part of a gap between: outer surroundings of the article and the side wall, in between the mounting board and the covering board, for the purpose of protecting the article during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified package of Rendich-Toyozumi-Willey with a side wall and cushioning as taught by JP ‘295 in order to better protect the plate-shaped composite materials during transportation.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735